March 27, 1948

Hon. L. A, Woods                  Opinion Rob, V-527
state Superintendent
of Public Instruction             Rer   Inclusion    of scholas-
Department of Rducation                 tics   previously  dmlm-
Austin, Texas                           erated on Census of
                                        another District     on
Attention:   Hon. T. R. Triable         the teacher&pupil
                                        load for ~equallsation
                                        aid of the District
                                        to which these scho-
                                        lastics   have been
                                        transferred.
Dear Sir:

          Ue refer to your opinion request        of recent
date which reads, in~part,~ as followsr
              “The Somerset Independent School Ms-
      trlct-of    Bexar County, in applying for
      equalization    aid, included as those stu-
      dents who are,eliglble     to couut on the
      teacher-pupil    load &ildren    who,are now
      living in the Somerset District,      bum we;;
      enumerated in another district.
      dren have been transferred      prior to Aug-
      ust 1, 1947, by proper applioation      to the
      county superlntendentls     offiae from the
      district    In which they were enumerated to
      the district    in which they now reside and
      attend school.
              "Article   I, SectIon 1 of the Equaliea-
      tlon Aid Law provldias, in part that ‘State
      aid under the provisions       of this Aot shall
      be distributed       In such a way a8 to assist
      all school districts       whloh have not fewer
      than twenty (20) nor mom3 than fifteen
      hundred (1500) original       enumerated seho-
      lastics    within the grades claaslfied     to
      be taught remaining in the district       after
      transfers      out, above the trades tauaht in
      the home district;       . . . I
Hon. L. A. Woods, page 2   (V-527)


         "Article III, Section 1 of this Law
    provides, in part, that 'State aid under
    provisions of this Act shall be allotted
    upon the basis of one teacher for any num-
    ber of scholastics of each race from twen-
    ty (20) to thirty-five (35) and one (1) ad-
    ditional teacher for each additional thir-
    ty (30) scholastics, or fractional par;
    thereof, residinu In the district. . .
          'The students mentioned above are
     residents of the district in which they
     are attending school. They are not above
     the grades taught in the home district,
     as they are attending school in the home
     district, and they comply with Article
     III, Section 1, which provides for the
     education,,ofchildren residing in the
     district.
          Question: Since the students were
     not originally enumerated in their home
     district in which they are now attend-
     ing school, may such students be count-
     ed on the teacher-pupil load and the
     district be granted aid therefor.
          Under the facts submitted, we understand that
the pupils in question were enumerated under Article
2816, V. C. S., on the scholastic census of districts
other than the Somerset District fD'rthe scholastic
year 1947-48. That after said census taken in March,
1947, but prior to August 1, 1947, the scholastics in
question moved into and became residents of the Somer-
set District and said pupils entered school in the Som-
erset District for the scholasticyear 1947-48. Their
State and County per capita apportionment funds (Arts.
2665, as amended, 2692, 2685, 2823, and 2830, V.C.g.1
were transferred to the receiving district, SOmOrSet,
under the general law governing the transfer of pupils,
Art. 2696, V. C. S., which also p$ovides that 'no trans-
fer shall be made after August 1.
          Article 2901, V. C. S., provides:
          'Every child in this State of scho-
     lastic age shall be permitted to attend
     the public free school of the district or
     independent district in which It resides
Hon. L. A. Woods, page   3   (V-527)



     at the time it applies for admission,
     notwithstanding that it may have been
     enumerated elsewhere, or may have at-
     tendet school elsewhere part of the
     year.   (Emphasis ours,)
See also Articles 2902, and 2922L(l), Sec. 1, first par-
agraph, V. C. 3.
          Thus, it is clear that under Article 2901,
v. c. s., an elementary or high school scholastic whose
grades are taught in the district wherein he resides
shall be permitted to attend school in the district
wherein he resides, and that the transfer of his per..
capita apportionment Is accomplished in accordance with
the provisions of Article 2696, provided the transfer is
not made after August 1.
          Further, this De artment has previously ad-
vised in Opinion No. O-563$ that children transferred
out of a district prior to August 1, under Article 2696,
v. c. s., are no longer on the scholastic enrollment of
their home district, but are on the enrollment of the
receiving district.
          We now consider those parts of the Equaliza-
tion Law cited in your letter,
          Section 1, of Article I, of H. B. 295, Acts
1947, sets out the eligibility requirements which must
be met by a district seeking Stat&aid and showing need
therefor under State law. On the other hand, Section 1,
of Article III, of H. B. 295, concerns itself with the
teacher-pupil load or quota requirement which an eligi-
ble district must consider in the preparation of its
State aid budget submitted with its appliaation showing
need for State aid'. With regard to Section 1, of Arti-
cle I, we think that the term "original enumerated scho-
lastics" as used therein refers to and means that offi-
cial scholastic census of the ap lying district accom-
plished under Articles 2816or 2$ 16a, V. C. S., and tak-
en in the last preceding month of March of the school
year. All laws in pari materia must be construed to-
gether. Thus, if after an applying district accounts
for the transfers out of the district of those scholas-
tics residents of the district whose grades are not
taught in the district, the total original enumerated
scholastics, as herein defined, remaining in the dis-
trict is not 'fewer than twenty (20) nor more than fif-
Hon. L. A. woods, page 4   (V-527)


teen hundred (1500)", the district is eligible for State
aid under H, B. 295, other provisions of the Act having
been met.
          However, the teacher-pupil load or quota of
an eligible district provided for in Section 1, of
Article III of said Act, is based not on the original
enumerated scholastics as provided in the eligibility
provisions of Section 1, of Article I, but rather on
the method of calculation set out in Section 1, of Art.
III; and insofar as the Somerset District Is concerned
under the facts submitted, Section 1, of Article 111,
as hereinabove quoted specifically,provides that the
teacher-pupil load of the eligible districts shall be
allotted upon the basis of one teacher for any number
of scholastics from twenty to thirty-five and one addi-
tional teacher for each additional thirty scholastics,
or fractional part thereof, residinn in the district,

          Therefore, it Is our opinion that those scho-
lastics in question who were transferred to the Somer-
set District under Article 2696, V. C. S,, prior to
August 2,.1948, who were reported as transfers in the
districtsa a plication for State-aid for the scholas-
tic year, 19&7-48,and who were entitled to attend
Somerset schools under Article 2901, V. C. S., may be
counted on the teacher-pupil load of said district in
accordance with the provisions of Sec. 1, of Article
III, H. B, 295, 50th Legislature, notwithstanding said
scholastics were enumerated In districts other than the
Somerset Independent School District. Accordingly, the
Somerset District may be granted salary aid therefor,
                      SUMMARY
         Based on the facts submitted, those
    scholastics who were transferred to the
    Somerset District under Artiole 2696, V.
    c. s., who were reported as transfers in
    the districtes application for State aid
    for the scholastic year 1947-48, and who
    were entitled to attend Somerset schools
    under Article 2901, V. C. S., may be count-
    ed on the teacher-pupil load of said dis-
    trict in accordane-,xith provisions of
    Section 1, of Article III, H. B. 295, 50th
    Legislature, notwithstanding said scholas-
    tics were enumerated in districts other
.

    Hon. L. A. Woods, page 5   (V-527)


         than the Somerset District. Accordingly,
         the Somerset Independent School District
         may be granted salary aid therefor.
                                         Yours very truly,
                                  ATTORNEY GENERAL OF TEXAS


                                  By-r-
    CEO:mw                               Chester E. Ollison
                                         Assistant


                                  APPROVED:


                                         T ASSISTANT